Title: From John Adams to Philip Mazzei, 12 June 1787
From: Adams, John
To: Mazzei, Philip


          
            Dear Sir
            Grosvenor Square. June 12. 1787
          
          Your favour of the 24. May is before me. To presume defend the Seperation of the Legislative Executive and Judicial Powers, from each other, and the Division of the Legislature into three branches,

from the attacks of County Committees, riotous assemblies, and uninformed Philosophers and Statesmen, will be the Burthen of my Song and I am very glad to find that the Attempt, has met with your approbation. Such a distribution of Power appears to me, the Unum necessarium of Liberty Safety and good order, and therefore no Pains taken to preserve it, will be thrown away. An application has been made to me, here in behalf of a French Writer, who is very capable of translating, Such a Book, and who wishes to publish an Edition in French, in London. His Name is De la tour. I have discouraged his Project hitherto, because Mr Jefferson informed me that some one, had undertaken it in Paris. You inform me that Several have applied to Government, for Permission. But will they obtain it?— I am just returned from an Excursion to Amsterdam, where I was told by a Bookseller, that he was about getting it translated into Dutch. But I doubt whether any of these Undertakers will proceed: for American affairs, are not now so interresting in Europe as they were in the time of the War, and Such a Work will not sell now, as it would then.— I should be glad to know, with Certainty whether, your Bookseller has obtained Permission, and whether he will proceed, for the regulation of my own Conduct. Has he published his advertisement? I Should think he had better proceed with the first Volume, without waiting for the Second that he may form a better Judgment, whether it is worth his while to translate the Second at all.
          If the Seperate States preserve inviolable, the Divisions and Seperations and Independence of these Several Authorities, their Liberties, their Security, their good order, Prosperity, Grandeur and Glory, will be the certain Consequence, whatever Imperfections may remain incurable in the Confederation. But if these Precautions are not taken We shall have a capricious and a turbulent, if not a bloody Scene in America for an hundred years to come. So it appears to m[e, an]d no Endeavours of mine shall be wanting, to secure th[e good] & prevent the Evil, however unpopular, I may make myself by the Attempt.
          I am, Sir, with great regard, your / most obedient. &c
          
            John Adams.
          
        